01/19/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0005


                                      PR 21-0005                        IRLED
                                                                        JAN i 9 2021
                                                                     Bowen Greenwood
 IN RE THE MOTION OF RUBY S.                                       Clerk of Supreme Court
                                                                    O
 REDSHAW FOR ADMISSION TO THE                                         RIYEI
 BAR OF THE STATE OF MONTANA



      Ruby S. Redshaw has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Adrnissions
Administrator of the State Bar of Montana has informed the Court that the Cornmission on
Character and Fitness has certified that Redshaw has provided the necessary documentation
and has satisfied the requirements prerequisite to adrnission on rnotion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Adrnissions
Administrator, Ruby S. Redshaw may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court, and may be conducted by Hon. Leslie Halligan. Rule X.D.,
Rules of Admission.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                    LYN--
      DATED this f gl day of January, 2021.
    Justices




2